DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 has been  considered by the examiner.

	Grammar: The amendments to claims 14, 15 and 16 correcting grammatical errors is acknowledged. 

Status of Claims
	Claim 5 is canceled.  Claims 1-4, 6-20 are pending in this application and examined in this Office Action.  Applicant’s amendment to the claims necessitated new grounds of rejection and this Office Action is made Final.

Status of Rejections
	1.	The rejection of claims 7,8, and 10 under 35 USC 112(b) for being vague and unclear is withdrawn in view of the amendments to the claims. 

	2.	The rejection of the claims 1-6, 9, 11-20 under 35 USC 102(a)(1) and (a)(2) as being anticipated by George is withdrawn in view of the amendments the claims.

	3.	The rejection of claims 2 and 10 under USC 103 as being unpatentable over George as applied to claims 1, 3-6, 9, 1-20 above and further in view of Dahlman is withdrawn in view of the amendment to the claims. 

	4.	The rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over George as applied to claims 1, 3-6, 9,11-20 above and further in view of Hoogduijn et al (“Effects of Freeze—Thawing and Intravenous Infusion on Mesenchymal Stromal Cell Gene Expression,” Stem Cells and Development Vol. 25, No. 8, 2016) (Hoogduijn) is withdrawn in view of the amendment to the claims. 

	5.	The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Choi et al (“A portable toxicity biosensor using freeze-dried recombinant bioluminescent bacteria,” Biosensors & Bioelectronics 17 (2002) 433-440) (Choi) in view of the Palmfeldt et al (“Optimisation of initial cell concentration enhances freeze- drying tolerance of Pseudomonas chlororaphis,” Cryobiology 47 (2003) 21-29) (Palmfeldt) is withdrawn in view of the amendment to the claims. 

	6.	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Panis et al (“Germplasm Conservation, Virus Eradication and Safe Storage of Transformation Competent Cultures in Banana: The Importance of Cryopreservation,” Acta Hort 692, 51-59, ISHS 2005)(Panis) in view of Nagata et al (“Estimation of Viable Cell Count after Fluorescein Diacetate Staining Using Phosphorimager Analysis,” BioTechniques 27:685-688 (October 1999) (Nagata) is withdrawn in view of the amendment to the claims. 

New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6, 9, 11-13, 16, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mollamohammadi et al (“A simple and efficient cryopreservation method for feeder-free dissociated human induced pluripotent stem cells and human embryonic stem cells,” Human Reproduction, Vol.24, No.10 pp. 2468–2476, 2009) (cited on IDs filed 06/14/2022 as document no. 5) (Mollamohammadi).
 Mollamohammadi discloses (abstract, Methods) a freezing/thawing method of single dissociated hESCs and hiPSCs (the claimed “pluripotent stem cells;” claim 1) the claimed “mammalian cells;” claim 4) (the claimed “wherein the pluripotent stem cells are induced pluripotent stem cells (PSCs) or embryonic stem cells (ESCs);” claim 6) in a feeder-free culture in the presence of Rho-associated kinase (ROCK) inhibitor Y-27632 (the claimed “A composition comprising a frozen population of dissociated cells and a cryopreservation medium,” claim 1).  
Mollamohammadi discloses (page 2, right column, “cryopreservation”) the single dissociated cells were frozen in freezing medium containing 10% DMSO (Sigma) plus (A) 90% FCS (Hyclone), or (B) 90% KOSR, or (C) 90% hESC culture medium  (20% KOSR) which contained ROCK inhibitor Y-27632.  Mollamohammadi discloses (page 2, right column, “Cryopreservation”)  1-2  X 106 cells per 250 ul ice-cooled freezing medium (4-8 X 106 cells per ml) were cryopreserved (the claimed “wherein the concentration of the cells in the cryopreservation medium is at least about 1 million cells/ml;” claim 1) (the claimed “A composition comprising a frozen population of dissociated cells and a cryopreservation medium, wherein the concentration of the cells in the cryopreservation medium frozen population is at least about 1 million cells/ml, wherein the cells are pluripotent stem cells;” claim 1) (the claimed “wherein the concentration of the cells in the cryopreservation medium frozen population is at least about 5 million cells/ml;” claim 3) (the claimed “wherein the concentration of cells is at least about 1 million cells per ml;” claim 17). 
Mollamohammadi discloses further differentiating the cells (page 3, left column, “In vitro differentiation”) (the claimed “wherein the downstream treatment comprises in vitro differentiating the cells;” claim 18). 
 Mollamohammadi discloses culturing hESC and hiPSC lines in DMEM/F12 culture medium (page 2, left column, bottom paragraph) and dissociated in collagenase/dispase (the claimed “dissociating a population of cells in a culture medium;” claim 9, part 1) (the claimed “wherein the step of dissociating further comprises contacting the population of cells to a cell dissociation solution;” claim 11) (the claimed “wherein the cell dissociation solution is an enzyme containing cell dissociation solution;” claim 12) (the claimed “wherein the enzyme containing cell dissociation solution comprises at least one enzyme;” claim 13).
Mollamohammadi discloses (page 2, right column, “cryopreservation”) for freezing, the hESCs and hiPSCs were dissociated as single cells and frozen in freezing medium (the claimed “cryopreservation medium;” claim 9, part 2) which were then frozen (the claimed “freezing the cell suspension to form a composition comprising a frozen population of dissociated cells;” claim 9, part 3).  
Mollamohammadi discloses (page 2, right column, “Cryopreservation”)  1-2  X 106 cells per 250 ul ice-cooled freezing medium (4-8 X 106 cells per ml) were cryopreserved (the claimed “wherein the concentration of the cells in the cryopreservation medium is at least about 1 million cells/ml and wherein the dissociated cells are pluripotent stem cells;” claim 9, part 4).
Mollamohammadi discloses the cryopreserved stocks were recovered by thawing (page 2, right column, “Recovery”) (the claimed “thawing a composition of frozen cells comprising a frozen population of dissociated  cells and a cryopreservation medium:” claim 16, part 1).  As discussed above, Mollamohammadi discloses the concentration of the cells is at least about 1 million cells/ml and the cells are pluripotent stem cells. Mollamohammadi discloses the cells are transferred to culture media comprising Y-27632 (the claimed “subjecting the cells to a downstream treatment, wherein the cells are not subjected to exponential expansion before the downstream treatment;” claim 16, last part). 
Claim interpretation:  the specification (page 4, lines 14-20) does not provide a definition of “exponential expansion.”  However, the specification does provide for up to 5 passages.  Therefore, the term “exponential expansion” is interpreted to mean 5 passages or more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mollamohammadi as applied to claims 1, 3, 4, 6, 9, 11-13, 16, 17 and 18 above and further in view of Dahlman (above).  The teachings of Mollamohammadi above are incorporated herein in their entirety.  Mollamohammadi teaches step (i) of claim 10 as discussed above. 
Mollamohammadi differs from the claims in that the document fails to disclose a population of thawed pluripotent stem cells transfected with a heterologous nucleic acid.  However, Dahlman cures the deficiency.  
Dahlman discloses [0923] human embryonic stem cells were thawed [0924] (therefore previously frozen) and transfected with a heterologous nucleic acid [0925] (the claimed “transfecting a cell,” claim 2, step (ii)) (the claimed “composition;” claim 2) (the claimed “transfecting a cell obtained by thawing from the composition of (i) with a heterologous nucleic acid;” claim 10, part (ii)). 
It would have been obvious to one of ordinary skill to modify the method of Mollamohammadi  by thawing then transfecting the pluripotent stem cells with a heterologous nucleic acid as suggested by Dahlman in view of the teachings of Dahlman, specifically disclosing successful transfection of thawed, previously frozen cells. 
One of ordinary skill would have had a reasonable expectation of successfully transfecting post-thawed cells in view of the teachings of Dahlman observing greater than 70% transfection efficiency [0926].
One of ordinary skill would have been motivated to transfect thawed pluripotent stem cells in order to obtain a cell population having an altered target site in a genomic locus of interest to alter or improve the status of a disease or condition as suggested by Dahlman (abstract).

2.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mollamohammadi  as applied to claims 1, 3, 4, 6, 9, 11-13, 16, 17 and 18 above and further in view of Hoogduijn (above). The teachings of Mollamohammadi above are incorporated herein in their entirety.
Mollamohammadi differs from the claims in that Mollamohammadi fails to disclose a comparison of heterologous gene expression in (thawed) previously frozen cells as compared to non- frozen cells and that the post-thaw cells had a greater expression level. However, Hoogduijn cures the deficiency. 
Hoogduijn discloses freezing-thawing of mesenchymal stromal cells (MSCs) and that the freeze-thaw procedure may change the functional and phenotypic characteristics of the cells (Abstract). Hoogduijn discloses (page 586, right column, bottom paragraph to page 587, left column, top paragraph) there are significant differences between MSC that are thawed shortly before use and MSC that come straight from the culture flask (the non-frozen cells). Hoogduijn discloses (page 589, left column, bottom paragraph) that there is a small increase in membrane permeability post-thawing, leading to an increase in gene expression.
Regarding claim 8, Hoogduijn discloses that between the frozen-thawed cells and the continuous culture cells (non-frozen) there were 294 genes that showed a significantly different expression (page 588, right column, bottom paragraph). Hoogduijn discloses (page 589, left column, top paragraph) the magnitude of gene expression differences was limited to maximum increase of 10.9 fold and a maximum decrease of 5.1 fold, a value encompassing the claimed value of “at least about 2 time greater than the level of expression of cells that have not been frozen.”
It would have been obvious to one of ordinary skill to modify the method of Mollamohammadi  by transfecting thawed (previously frozen dissociated pluripotent stem cells) with an exogenous nucleic acid in view of the teachings of Hoogduijn that post-thaw cells have an increased permeability, thereby allowing an increased uptake of the exogenous nucleic acid and a higher expression level than in cells not frozen. 
One of ordinary skill would have had a reasonable expectation of success in obtaining a cell population of thawed dissociated pluripotent stem cells having a higher expression level of an exogenous gene compared to the nonfrozen cells in view of the teachings of Hoogduijn, disclosing increased expression of endogenous genes due to a permeability increase in the membranes of thawed cells as compared to non-frozen cells.
One of ordinary skill would have been motivated to transfect previously frozen now thawed pluripotent stem cells with a heterologous nucleic acid in view of the teachings of Hoogduijn showing transfected cells have an increased expression of endogenous genes in order to obtain cells having a greater expression of a desired gene. 

3.	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mollamohammadi as applied to claims 1, 3, 4, 6, 9, 11-13, 16, 17 and 18 above and further in view of George (above) and Palacek et al (20050106554) (Palacek).  The teachings of Mollamohammadi above are incorporated herein in their entirety.
Mollamohammadi differs from the claims in that the document fails to disclose a introducing  a nucleic acid into the population of cells prior to freezing.  However, George and Palacek cure the deficiency.  
Regarding claim 14,  George discloses  [0030] a chelating agent can be used to dissociate the cells (the claimed “enzyme-free cell dissociation solution comprises one or more chelating agents”).
George discloses [0163]-[0169] an iPS cell line was engineered with a construct encoding a neomycin resistance gene driven by the human MAP2 promoter and a puromycin resistance gene driven by the PGK promoter and later cryopreserved [0169] (the claimed “further comprising introducing a nucleic acid into the population of cells prior to freezing;” claim 15). 
Palacek discloses [0063] that long-term changes in gene expression in stem cells  may follow cryopreservation signifying permanent cellular alterations. Palacek discloses [0063] if these changes affect the differentiation state of the stem cells or their capacity for unlimited proliferation, their utility would diminish.
It would have been obvious to one of ordinary skill to modify the method of Mollamohammadi by introducing a nucleic acid into a population of cells prior to freezing as suggested by George and Palacek in view of the teachings of Palacek that long-term changes in gene expression may follow cryopreservation signifying permanent cellular alterations.
One of ordinary skill would have had a reasonable expectation of success in modifying the pluripotent stem cells prior to freezing in view of the teachings of George successfully modifying the stem cells before freezing.
One of ordinary skill would have been motivated to modify the pluripotent stem cells before freezing in view of the teachings of Palacek [0062] that cryopreservation may have an effect on a variety of cellular processes. 

4.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mollamohammadi as applied to claims 1, 3, 4, 6, 9, 11-13, 16, 17 and 18 above and further in view of George (above).  The teachings of Mollamohammadi above are incorporated herein in their entirety.  
Mollamohammadi differs from the claims in that the document fails to disclose differentiating pluripotent stem cells into dopamine producing precursor cells.  However, George cures the deficiency. 
George discloses ((Example 1) preparing a population of iPS cells ([0163]- [169]) (the claimed “pluripotent stem cells”) and differentiating them into DA neurons (the claimed “wherein the cells are differentiated into dopamine producing cells;” claim 19). George discloses [0169] the cells were cryopreserved on day 38 in Cryostar preservation medium and then thawed and plated before RNA isolation [0173].
Regarding claims 19 and 20, George discloses [0173] the cells detectably expressed markers FOXA2 and LMX1A (claim 20), which are markers of dopamine precursor cells (applicant’s specification, page 4, lines 28, 29); (the claimed “wherein the dopamine-producing precursor cells express detectable levels of forkhead box protein A2 (FOXAZ2), LIM homeobox transcription factor 1alpha (LMX1A);” claim 20).
It would have been obvious to one of ordinary skill to modify the Mollamohammadi method by differentiating the cells into dopamine producing cells as suggested by George in view of the teachings of George that there is a need for producing DA neuronal cells form pluripotent stem cells since such cells could be used both therapeutically and in disease models [0006].
One of ordinary skill would have had a reasonable expectation of success in differentiating pluripotent stem cells into dopamine producing cells in view of the teachings of George, showing successful production of dopamine producing cells from pluripotent stem cells.
One of ordinary skill would have been motivated to produce dopamine producing precursor cells in order to produce dopamine producing neurons for use in treating diseases as suggested by George [0005].

Response to Arguments

Applicant’s arguments, filed 07/18/2022, have been considered but not found persuasive.  Applicant’s arguments remaining pertinent in view of the new grounds of rejection are addressed, below.

1.	Arguments regarding withdrawn claim objections and rejections under 35 USC 112(b) are not addressed.

2.	Applicants argue (page 2, second paragraph) (35 USC 102 rejection)

Solely to expedite the prosecution without acquiescing to the instant rejection, independent claims 1, 2, 9, 10, and 16 are herein amended to incorporate the subject matter of claim 5, specifying that that the cells are pluripotent stem cells. Applicant respectfully submits that George does not disclose or suggest the claimed compositions and methods, where the cells that are cryopreserved are pluripotent stem cells. Rather, George at most discloses methods of producing and cryopreservation of dopaminergic (DA) neurons. The passage of George relied upon by the Examiner for the purported disclosure, i.e., paragraph [0163] of George, merely discloses a method of creating an engineered human induced pluripotent stem cell line. Such pluripotent stem cell line was further differentiated into mature DA neurons, which were then cryopreserved in a cryopreservation medium. See George at paragraphs [0163]-[0169]. In particular, George states that:

And, 

Therefore, contrary to the Examiner’s position, George fails to disclose or suggest the claimed composition and methods where the cells that are cryopreserved are pluripotent stem cells.

In reply and contrary to the arguments, Mollamohammadi is newly cited for teaching cryopreservation of pluripotent stem cells. The newly cited Mollamohammadi is cited for teaching newly cited claim elements.

3.	Applicants argue (page 4, first full paragraph) (35 USC 103 rejection):

Regarding the rejection of claims 2 and 10 over George and Dahlman and the rejection of claims 7 and 8 over George and Hoogduijin, Applicant respectfully submits that George does not disclose or suggest the claimed compositions and methods, where the cells that are cryopreserved are pluripotent stem cells. As discussed above, George at most discloses methods of producing and cryopreservation dopaminergic (DA) neurons. Neither Dahlman nor Hoogduijin can cure the deficiencies of George, as neither discloses cryopreserving pluripotent stem cells at a concentration of at least about 1 million cells/ml.

In reply and contrary to the arguments, Mollamohammadi is newly cited for teaching cryopreservation of pluripotent stem cells. Mollamohammadi discloses (abstract, Methods) a freezing/thawing method of single dissociated hESCs and hiPSCs (page 2, right column, “Cryopreservation”) and that  1-2  X 106 cells per 250 ul ice-cooled freezing medium (4-8 X 106 cells per ml) were cryopreserved (the claimed “wherein the concentration of the cells in the cryopreservation medium is at least about 1 million cells/ml and wherein the dissociated cells are pluripotent stem cells”), a value falling within the range of “at least one million cells/ml.” 
Dahlman is cited for disclosing [0923] human embryonic stem cells were thawed [0924] (therefore previously frozen) and transfected with a heterologous nucleic acid [0925]. Hoogduijn discloses (page 589, left column, bottom paragraph) that there is a small increase in membrane permeability post-thawing, leading to an increase in gene expression.

4.	Applicants argue (page 4, second full paragraph) the teachings of Choi and Palmfeldt.  However, the arguments are moot because Choi and Palmfeldt are no longer reference of any rejection.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632